1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	The drawings are objected to because in Figure 14, “Dexamethasone” is misspelled.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
3.	Applicant is advised that should claim 1 be found allowable, claim 3 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	Claims 1 and 3 are identical in scope.  It is inherent that a P-glycoprotein inhibitor will inhibit the function of P-glycoprotein.

4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more.  Based upon an analysis with respect to the claim as a whole, claim 19 does not recite something significantly different than a judicial exception.
Analysis:
Step 1: Is the claimed invention directed to a process, machine, manufacture, or composition of matter? Yes, claim 19 is drawn to a kit, and thus clearly encompasses a “manufacture” as set forth in 35 U.S.C. 101.  See In re Venezia, 530 F.2d 956, 960 (CCPA 1976) (“We therefore hold that a group or “kit” of interrelated parts is a “manufacture” as that term is used in section 101”).
Step 2A: Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon?  The claim at issue recites a nature-based product limitation, i.e. a P-glycoprotein inhibitor. The claimed “P-glycoprotein inhibitor” encompasses naturally occurring P-glycoprotein inhibitors such as Sipholenol A.  See the Lopez et al article (“Marine Natural Products with P-Glycoprotein Inhibitor Properties”, Marine Drugs, 2014, Volume 12, pages 525-546), especially compound 1 in Table 4. Table 4 in the Lopez et al article, titled “Marine compounds with P-gp inhibitor properties”, sets forth Sipholenol A as a P-gp inhibitor. See also the paragraph bridging pages 535 and 536 (“Sipholenol A (13) (Figure 4) is a triterpenoid isolated from the Red Sea sponge ... [which] increases the accumulation of paclitaxel by inhibiting the P-gp efflux function ... .”). The markedly different characteristics analysis is used to determine if this nature-based product constitutes one of the judicially recognized exceptions. There is no evidence of record that Sipholenol A, embraced by claims 19, has any difference in function, structure, or other properties compared to naturally occurring Sipholenol A.  Combining the Sipholenol A with the other components of the pharmaceutical composition and with the device does not appear to markedly change the function, structure, or other properties of naturally occurring Sipholenol A.  Accordingly, the claims at issue recite a judicially recognized “product of nature” exception.
Prong Two: Do the claims recite additional elements that integrate the judicial exception into a practical application?  Claim 19 recites additional elements, i.e. the P-glycoprotein inhibitor is required to be in the form of a pharmaceutical composition and is required to be present in an effective amount; and the kit is required to comprise a device for delivering the pharmaceutical composition to the subject’s nasal passage and sinuses.  The limitation  “pharmaceutical composition” embraces compositions not containing any additional components, and also embraces compositions containing a near-infinite range of additional substances, including such common substances such as water.  The limitation “effective amount” includes a broad array of unlimited amounts, especially because the patient population is not limited to humans or any particular animal.  See, e.g., page 4, line 19 - page 5, line 9, of the specification.  In addition, simply possessing more of a naturally occurring substances would not impart any new materially different characteristics to the naturally occurring substance.  The device limitation embraces any type of container capable of holding a liquid or a gas.  The device limitation is very general.  The limitations thus fail to meaningfully limit the claim because they are at best the equivalent of merely adding the words “apply it” to the judicial exception.  Accordingly, the limitations do not integrate the judicial exception into a practical application and the claim is therefore directed to the judicial exception.
Step 2B: Do the claims recite additional elements that amount to significantly more than the judicial exception?  Claim 19 does not contain any limitations which add significantly more to the juridical exception.  As discussed above, “pharmaceutical composition” and “effective amount” are very broad in scope.  Further, the device is described in the specification as being, for example, an inhaler or nebulizer. See specification, page 17, lines 18-21 (“An effective amount of a P-gp inhibitor can also be delivered to the nasal passage and sinuses of a subject with rhinosinusitis ... by an inhalation device, such as a nebulizer, an inhaler, or an OptiNose.”). Inhalers/nebulizers have been routinely added to kits, especially kits for treating nasal passages. See, for example, U.S. Patent No. 8,124,091, claim 21 (“The kit of claim 20, wherein the article of manufacture comprises an inhaler, aerosol, spray or squeeze bottle suitable for inhalation or nasal administration to a subject.”); U.S. Patent 8,003,106, claim 42; U.S. Patent No. 8,357,696 (“19. A kit for the preparation and delivery of a pharmaceutical aerosol for nasal, sinunasal or pulmonary administration ... wherein the kit comprises a nebulizer... 37. A method of treatment or prophylaxis of acute or chronic sinusitis or rhinosinusitis ... .”); U.S. Patent Application Publication 2014/0336463 (“17. The method of claim 2 wherein a kit containing a nebulizer ... is supplied to carry out the method of treating refractory or recalcitrant rhinosinusitis.”); US 8,637,469 (“In a preferred embodiment of the invention, articles of manufacture and kits are provided that specifically incorporate a nasal inhaler ... Various instruments may be used to administer a pharmaceutical composition for treatment of rhinosinusitis-related disorders.”); and U.S. Patent Application Publication 2007/0020299 (Abstract - “The formulation is adapted for administration to a subject by nebulization with any known nebulizer.  The formulation can be included in a kit ... The formulation can also be administered by conventional nasal delivery ... .”). Thus, it’s clear that nebulizers/inhalers were routinely used in medical kits for treating a wide variety of nasal/pulmonary disorders including rhinosinusitis.  More is required than “well-understood, routine, conventional activity already engaged in by the scientific community” to transform patent ineligible subject matter into patent eligible subject matter. See Mayo, 132 S.Ct. at 1298, 1294. See also Rapid Litigation Mgmt. Ltd. v. CellzDirect, Inc., 827 F.3d 1042, 1047 (Fed. Cir.  2016).  As such, the addition of a common device like an inhaler or nebulizer to the naturally occurring P-gp inhibitors embraced by claim 19 does not add significantly more to the judicial exception.  Accordingly, claim 19 does not qualify as eligible subject matter.
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-4, 8-14, and 19-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,007,246.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘246 patent clearly anticipate the instant method claims.  With respect to instant claims 19, 20, 25, and 26, it would have been obvious to one of ordinary skill in the art to package the pharmaceutical agents and devices to be used in the claimed method of the ‘246 in kit form, because the use of kits in the pharmaceutical arts is well-known and has the advantages of ease of storage, transportation, and preparation for administration.  With respect to claim 4, the ‘246 patent claims treating chronic rhinosinusitis by administering verapamil, which acts to inhibit the function of p-glycoprotein, but does not claim administering R-verapamil in particular.  It would have been obvious to one of ordinary skill in the art to administer R-verapamil in the claimed treatment method of the ‘246 patent, because there are only two enantiomers of verapamil, i.e. R-verapamil and S-verapamil; because the claims of the ‘246 patent encompass administering either of the two enantiomers; and because it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success.  See MPEP 2143(I)(E).
7.	Claims 1-3, 8-14, and 19-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,653,745.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘745 patent clearly anticipate the instant claims.  Claims to a subgenus anticipate claims drawn to a genus encompassing the subgenus.
8.	Claims 1-5, 8-14, and 19-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,744,210.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘210 patent clearly anticipate the instant method claims.  With respect to instant claims 19, 20, 25, and 26, it would have been obvious to one of ordinary skill in the art to package the pharmaceutical agents and devices to be used in the claimed method of the ‘210 in kit form, because the use of kits in the pharmaceutical arts is well-known and has the advantages of ease of storage, transportation, and preparation for administration.
9.	Instant claims 1-5, 8-14, 19-22, and 24-26 are deemed to be entitled under 35 U.S.C. 119(e) to the benefit of the filing date of provisional application 61/746,290 because the provisional application, under the test of 35 U.S.C. 112, first paragraph, discloses the claimed subject matter.
Instant claim 23 is deemed not to be entitled under 35 U.S.C. 119(e) to the benefit of the
filing date of provisional application 61/746,290 because the provisional application, under the
test of 35 U.S.C. 112, first paragraph, does not disclose co-administration of the specific
antibiotics recited in claim 23.
10.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
11.	Claims 1-3, 12 and 14 are rejected under 35 U.S.C. 102(b) as being anticipated by the Cervin et al article (Clin. Physiol. Funct. Imaging, Vol. 29, pages 136-142) as evidenced by Davis (U.S. Patent No. 7,935,731).  The Cervin et al article teaches treating patients diagnosed with chronic rhinosinusitis by daily administration of 250 mg clarithromycin.  Patients are diagnosed by physical examination including nasal endoscopy and symptom history; and treatment effectiveness is assessed by symptom scoring.  See, e.g., the Abstract; page 137, column 1, last paragraph; page 137, column 2, first paragraph; and page 138, column 1, second paragraph.  Davis teaches that clarithromycin is a known Pgp inhibitor (see, e.g., column 5, lines 10, 24-25, and 56-59), and thus is evidence that the clarithromycin taught by the Cervin et al article inherently meets Applicant’s claim requirement for a P-glycoprotein inhibitor.  With respect to instant claim 3, because the same active agent is being administered to the same subject according to the same method steps, inherently the function of P-glycoprotein in the subject will be inhibited in the treatment method of the Cervin et al article to the same extent claimed by Applicant.  Sufficient evidence of similarity is deemed to be present between the treatment method of the Cervin et al article and Applicant’s claimed method to shift the burden to Applicant to provide evidence that the claimed method is unobviously different than the treatment method of the Cervin et al article.
12.	Claim 13 is rejected under 35 U.S.C. 103(a) as being obvious over the Cervin et al article (Clin. Physiol. Funct. Imaging, Vol. 29, pages 136-142) as evidenced by Davis (U.S. Patent No. 7,935,731) as applied against claims 1-3, 12, and 14 above, and further in view of Salgado et al (U.S. Patent Application Publication 2007/0226012) or Kountakis et al (U.S. Patent Application Publication 2007/0178526).  The Cervin et al article does not teach identifying subjects with chronic rhinosinusitis using computed tomography.  Salgado et al teach that computed tomography and nasal endoscopy are used to diagnose chronic rhinosinusitis.  See, e.g., paragraph [0010].  Kountakis et al teach that computed tomography, nasal endoscopy, and symptom evaluation are used to diagnose and to monitor chronic rhinosinusitis.  See, e.g., paragraph [0144].  It would have been obvious to one of ordinary skill in the art at the time Applicant's invention was made to diagnose chronic rhinosinusitis in the patients treated in the Cervin et al article using any or all of computed tomography, nasal endoscopy, and symptom evaluation, because diagnosis of a disease is routine in the pharmaceutical arts, because computed tomography, nasal endoscopy, and symptom evaluation are shown by Salgado et al and/or Kountakis et al to be known methods for diagnosing patients with chronic rhinosinusitis, and because the specific method(s) chosen for diagnosis and monitoring of a subject would not have been expected materially to affect the efficacy of treatment.
13.	Claims 21-24 are rejected under 35 U.S.C. 103(a) as being obvious over the Cervin et al article (Clin. Physiol. Funct. Imaging, Vol. 29, pages 136-142) as evidenced by Davis (U.S. Patent No. 7,935,731) as applied against claims 1-3, 12 and 14 above, and further in view of Chaudry (U.S. Patent Application Publication 2006/0051300).  The Cervin et al article does not teach treating chronic rhinosinusitis by co-administering one or both of a corticosteroid and an antibiotic.  Chaudry teaches that it is known to treat rhinosinusitis, including chronic rhinosinusitis, using a combination of a steroidal anti-inflammatory such as fluticasone, betamethasone, triamcinolone, dexamethasone, prednisone, mometasone, flunisolide, and budesonide, and an antibiotic such as erythromycin, doxycycline, cephalosporins, and macrolides.  See, e.g., paragraphs [0019], [0021], [0032], [0048], and [0050], and Table 3.  It would have been obvious to one of ordinary skill in the art at the time Applicant's invention was made to treat chronic rhinosinusitis by administering a combination of the clarithromycin taught by the Cervin et al article and the steroidal anti-inflammatory or antibiotic taught by Chaudry, because Chaudry teach that it is known to treat chronic rhinosinusitis by administering a combination of active ingredients, and because it is prima facie obvious to use a combination of ingredients, each of which has previously been used individually for the same purpose.  See MPEP 2144.06(I).
14.	Claims 1-3, 8, 9, and 19-26 are rejected under 35 U.S.C. 102(b) as being anticipated by Chaudry (U.S. Patent Application Publication 2006/0051300) as evidenced by Sinha et al (U.S. Patent Application Publication 2012/0095019) and Gao et al (U.S. Patent No. 7,115,565).  Chaudry teaches nasal spray formulations administered by a metered-dose spray pump.  The formulations comprise a steroidal anti-inflammatory such as fluticasone; an anti-fungal agent such as itraconazole; and optionally an antibiotic such as erythromycin and azithromycin.  The formulations are used to treat rhinosinusitis, including chronic rhinosinusitis.  See, e.g., paragraphs [0019], [0028], and [0050]; Tables 1 and 3; and claims 1, 3, 4, 7-13, 16, and 25.  Because Chaudry treats subjects with rhinosinusitis, inherently Chaudry identify or diagnose such patients prior to treatment.  Sinha et al teach that erythromycin and itraconazole are known Pgp inhibitors (see, e.g., paragraph [0047]), and Gao et al teach that erythromycin and azithromycin are known Pgp inhibitors (see, e.g., claim 38).  Sinha et al and Gao et al are thus evidence that the itraconazole, erythromycin, and azithromycin taught by Chaudry inherently meet Applicant’s claim requirement for a P-glycoprotein inhibitor.  With respect to instant claim 3, because the same active agent is being administered to the same subject according to the same method steps, inherently the function of P-glycoprotein in the subject will be inhibited in the treatment method of Chaudry to the same extent claimed by Applicant.  Sufficient evidence of similarity is deemed to be present between the treatment method of Chaudry and Applicant’s claimed method to shift the burden to Applicant to provide evidence that the claimed method is unobviously different than the treatment method of Chaudry.
15.	Claims 12-14 are rejected under 35 U.S.C. 103(a) as being obvious over Chaudry (U.S. Patent Application Publication 2006/0051300) as evidenced by Sinha et al (U.S. Patent Application Publication 2012/0095019) and Gao et al (U.S. Patent No. 7,115,565) as applied against claims 1-3, 8, 9, and 19-26 above, and further in view of Salgado et al (U.S. Patent Application Publication 2007/0226012) or Kountakis et al (U.S. Patent Application Publication 2007/0178526).  Chaudry does not teach identifying subjects with chronic rhinosinusitis using endoscopy, computed tomography, or symptom evaluation.  Salgado et al teach that computed tomography and nasal endoscopy are used to diagnose chronic rhinosinusitis.  See, e.g., paragraph [0010].  Kountakis et al teach that computed tomography, nasal endoscopy, and symptom evaluation are used to diagnose and to monitor chronic rhinosinusitis.  See, e.g., paragraph [0144].  It would have been obvious to one of ordinary skill in the art at the time Applicant's invention was made to diagnose rhinosinusitis in the patients treated in Chaudry using any or all of the computed tomography, nasal endoscopy, and symptom evaluation, because diagnosis of a disease is routine in the pharmaceutical arts, because computed tomography, nasal endoscopy, and symptom evaluation are shown by Salgado et al and/or Kountakis et al to be known methods for diagnosing patients with chronic rhinosinusitis, and because the specific method(s) chosen for diagnosis of a subject would not have been expected materially to affect the efficacy of treatment.
16.	Claims 1-3, 8, 10, 11, 19, and 26 are rejected under 35 U.S.C. 102(b) as being anticipated by Makower et al (U.S. Patent Application Publication 2005/0245906) as evidenced by Sinha et al (U.S. Patent Application Publication 2012/0095019), Gao et al (U.S. Patent No. 7,115,565), and Davis (U.S. Patent No. 7,820,681).  Makower et al teach an implantable device for the treatment of sinusitis, including chronic sinusitis.  The device may be biodegradable.  Active agents to be delivered to the sinuses include azithromycin, clarithromycin, erythromycin, itraconazole, and ketoconazole.  See, e.g., paragraphs [0013], [0014], [0055], [0068], [0072], [0075], [0100]; and claims 34, 42, 54, 83, and 129.  Sinha et al teach that erythromycin and itraconazole are known Pgp inhibitors (see, e.g., paragraph [0047]); Gao et al teach that erythromycin and azithromycin are known Pgp inhibitors (see, e.g., claim 38); and Davis teaches that clarithromycin, azithromycin, and ketoconazole are known P-gp inhibitors (se, e.g., column 5, lines 10-12, and Table 1).  Sinha et al, Gao et al, and Davis are thus evidence that the itraconazole, clarithromycin, erythromycin, azithromycin, and ketoconazole taught by Makower et al inherently meet Applicant’s claim requirement for a P-glycoprotein inhibitor.  With respect to instant claim 3, because the same active agent is being administered to the same subject according to the same method steps, inherently the function of P-glycoprotein in the subject will be inhibited in the treatment method of Makower et al to the same extent claimed by Applicant.  Sufficient evidence of similarity is deemed to be present between the treatment method of Makower et al and Applicant’s claimed method to shift the burden to Applicant to provide evidence that the claimed method is unobviously different than the treatment method of Makower et al.
17.	Claims 12-14 are rejected under 35 U.S.C. 103(a) as being obvious over Makower et al (U.S. Patent Application Publication 2005/0245906) as evidenced by Sinha et al (U.S. Patent Application Publication 2012/0095019), Gao et al (U.S. Patent No. 7,115,565), and Davis (U.S. Patent No. 7,820,681) as applied against claims 1-3, 8, 10, 11, 19, and 26 above, and further in view of Salgado et al (U.S. Patent Application Publication 2007/0226012) or Kountakis et al (U.S. Patent Application Publication 2007/0178526).  Makower et al do not teach identifying subjects with sinusitis using endoscopy, computed tomography, or symptom evaluation.  Salgado et al teach that computed tomography and nasal endoscopy are used to diagnose rhinosinusitis.  See, e.g., paragraph [0010].  Kountakis et al teach that computed tomography, nasal endoscopy, and symptom evaluation are used to diagnose and to monitor rhinosinusitis.  See, e.g., paragraph [0144].  It would have been obvious to one of ordinary skill in the art at the time Applicant's invention was made to diagnose sinusitis in the patients treated in Makower et al using any or all of the computed tomography, nasal endoscopy, and symptom evaluation, because diagnosis of a disease is routine in the pharmaceutical arts, because computed tomography, nasal endoscopy, and symptom evaluation are shown by Salgado et al and/or Kountakis et al to be known methods for diagnosing patients with chronic rhinosinusitis, and because the specific method(s) chosen for diagnosis of a subject would not have been expected materially to affect the efficacy of treatment.
18.	Claims 1 and 3 are rejected under 35 U.S.C. 102(b) as being anticipated by Hwang et al (U.S. Patent No. 6,451,815).  Hwang et al teach treating histamine-mediated allergic reactions in a patient by administering a combination of an antihistamine, especially fexofenadine, and a p-glycoprotein inhibitor.  Seasonal allergic rhinitis is an exemplified histamine-mediated allergic disease.  The p-glycoprotein inhibitor is added so as to enhance bioavailability of the anti-histamine.  The antihistamine and p-glycoprotein inhibitor are administered orally, i.e. systemically.  See, e.g., column 2, lines 20-57; column 3, line 66 - column 4, line 8; column 4, line 42-44 and 57-62; and column 8, lines 25-67.
19.	Claims 4 and 5 are rejected under 35 U.S.C. 103(a) as being obvious over Hwang et al (U.S. Patent No. 6,451,815) as applied against claims 1 and 3, and further in view of Chan et al (U.S. Patent No. 8,980,848).  Hwang et al teach the use of p-glycoprotein inhibitors in general, but do not teach the use of the specific p-glycoprotein inhibitors recited in instant claims 4 and 5.  Chan et al teach second generation MDR modulators which inhibit P-gp, such as PSC 833 and VX-710, and third generation MDR modulators which inhibit P-gp, such as LY335979, XR9576, and R101933.  It would have been obvious to one of ordinary skill in the art at the time Applicant's invention was made to use the second and third generation Pgp inhibitors taught by Chan et al as the p-glycoprotein inhibitors required by Hwang et al because Hwang et al is not limited to any particular p-glycoprotein inhibitor, because the Pgp inhibitors taught by Chan et al exhibit the in vivo activity required by Hwang et al, and because substitution of a known species for a known genus is prima facie obvious.
20.	Claims 12-14 are rejected under 35 U.S.C. 103(a) as being obvious over Hwang et al (U.S. Patent No. 6,451,815) as applied against claims 1 and 3 above, and further in view of Shaari (U.S. Patent No. 7,888,049) and Kristensson et al (U.S. Patent Application Publication 2012/0240930).  Hwang et al do not teach identifying subjects with sinusitis using endoscopy, computed tomography, or symptom evaluation.  Shaari et al teaches that symptom history, nasal endoscopy and CAT (i.e. computerized axial tomography) scans are used to diagnose allergic rhinitis.  See column 2, lines 35-49.  Kristensson et al teach monitoring treatment of allergic rhinitis by observing patient symptoms.  See, e.g., paragraphs [0021], [0126], and [0133].  It would have been obvious to one of ordinary skill in the art at the time Applicant's invention was made to diagnose seasonal allergic rhinitis in the patients treated in Hwang et al using any or all of the computed tomography, nasal endoscopy, and symptom evaluation, because diagnosis of a disease is routine in the pharmaceutical arts, because computed tomography, nasal endoscopy, and/or symptom evaluation are shown by Shaari et al and Kristensson et al to be known methods for diagnosing patients with allergic rhinitis, and because the specific method(s) chosen for diagnosis and monitoring of a subject would not have been expected materially to affect the efficacy of treatment.
21.	Claims 1, 3, 8, 9, 14, 19, and 20 are rejected under 35 U.S.C. 102(b) as being anticipated by the Secher et al article (Allergy, Vol. 38, pages 565-570) as evidenced by Sinha et al (U.S. Patent Application Publication 2012/0095019).  The Secher et al article teaches treating allergen-induced rhinitis by administration of verapamil.  Subjects are chosen and monitored based upon symptoms.  The verapamil is administered intranasally at a dosage of 1 mg using metered dose pump sprays.  Treatment reduced the tickler score and number of sneezes in the subjects.  See, e.g., the Abstract; page 565, column 2, first full paragraph; and page 567, column 1.  Sinha et al teach that verapamil is a known Pgp inhibitor (see paragraph [0010]), and thus is evidence that the verapamil taught by the Secher et al article inherently meets Applicant’s claim requirement for a P-glycoprotein inhibitor.  With respect to instant claim 3, because the same active agent is being administered to the same subject according to the same method steps, inherently the function of P-glycoprotein in the subject will be inhibited in the treatment method of the Secher et al article to the same extent claimed by Applicant.  Sufficient evidence of similarity is deemed to be present between the treatment method of the Secher et al article and Applicant’s claimed method to shift the burden to Applicant to provide evidence that the claimed method is unobviously different than the treatment method of the Secher et al article.
22.	Claim 4 is rejected under 35 U.S.C. 103(a) as being obvious over the Secher et al article (Allergy, Vol. 38, pages 565-570) as evidenced by Sinha et al (U.S. Patent Application Publication 2012/0095019).  Application of the Secher et al article and Sinha et al is the same as in the above rejection of claims 1, 3, 8, 9, 14, 19, and 20.  The Secher et al article teaches treating allergen-induced rhinitis by administration of verapamil, but does not teach the administration of R-verapamil in particular.  It would have been obvious to one of ordinary skill in the art at the time Applicant's invention was made to use R-verapamil as the source of verapamil taught by the Secher et al article, because there are only two enantiomers of verapamil, i.e. R-verapamil and S-verapamil; and because it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success.  See MPEP 2143(I)(E).
23. 	Claims 12-14 are rejected under 35 U.S.C. 103(a) as being obvious over the Secher et al article (Allergy, Vol. 38, pages 565-570) as evidenced by Sinha et al (U.S. Patent Application Publication 2012/0095019) as applied against claims 1, 3, 8, 9, 14, 19, and 20 above, and further in view of Shaari (U.S. Patent No. 7,888,049) and Kristensson et al (U.S. Patent Application Publication 2012/0240930).  The Secher et al article does not teach identifying subjects with sinusitis using endoscopy or computed tomography.  Shaari teaches that symptom history, nasal endoscopy and CAT (i.e. computerized axial tomography) scans are used to diagnose allergic rhinitis.  See column 2, lines 35-49.  Kristensson et al teach monitoring treatment of allergic rhinitis by observing patient symptoms.  See, e.g., paragraphs [0021], [0126], and [0133].  It would have been obvious to one of ordinary skill in the art at the time Applicant's invention was made to diagnose seasonal allergic rhinitis in the patients treated in the Secher et al article using any or all of computed tomography, nasal endoscopy, and symptom evaluation, because diagnosis of a disease is routine in the pharmaceutical arts, because computed tomography, nasal endoscopy, and/or symptom evaluation are shown by Shaari and Kristensson et al to be known methods for diagnosing patients with allergic rhinitis, and because the specific method(s) chosen for diagnosis a subject would not have been expected materially to affect the efficacy of treatment.
24.	Claims 21, 22, and 24-26 are rejected under 35 U.S.C. 103 as being obvious over the Secher et al article (Allergy, Vol. 38, pages 565-570) as evidenced by Sinha et al (U.S. Patent Application Publication 2012/0095019) as applied against claims 1, 3, 8, 9, 14, 19, and 20 above, and further in view of Wruble et al (U.S. Patent No. 2,989,437).  The Secher et al article teaches pump sprays comprising verapamil for the treatment of allergen-induced rhinitis, but does not teach including corticosteroids or antibiotics in the pump sprays.  Wruble et al teach that neomycin (which is an antibiotic) and an anti-inflammatory corticosteroid such as hydrocortisone (i.e. cortisol) can be administered as a nasal spray for the treatment of allergic rhinitis. See, e.g., column 1, lines 11-14, and column 5, line 5.  It would have been obvious to one of ordinary skill in the art at the time Applicant's invention was made to include neomycin and/or anti-inflammatory corticosteroids in the pump sprays of the Secher et al article, because both the Secher et al article and Wruble et al teach that their compositions are useful for the treatment of allergic rhinitis, and it is prima facie obvious to use a combination of known active agents, each of which has previously been used individually to treat the same condition. See MPEP 2144.06(1).
25.	Claims 1-3, 8, 9, and 19-26 are rejected under 35 U.S.C. 102(b) as being anticipated by Wruble et al (U.S. Patent No. 2,989,437) as evidenced by Sawada et al (U.S. Patent Application Publication 2008/0199522).  Wruble et al teach nasal sprays comprising neomycin (which is an antibiotic), an anti-inflammatory corticosteroid such as hydrocortisone (i.e., cortisol), and phenylephrine.  Other antibacterial agents, such as erythromycin and a sulfonamide, can be added to the compositions.  The sprays are packaged in and dispensed from sterile plastic squeeze bottles.  The compositions are used to treat nasal polyps, allergic rhinitis, acute sinusitis, chronic sinusitis, chronic maxillary sinusitis, and basomotor rhinitis.  See, e.g., column 1, lines 11-14; column 5, lines 3-8; Examples 1, 2, and 6; column 6, lines 39-46; and claims 2-5 and 7.  Sawada et al teach that hydrocortisone is a known P glycoprotein inhibitor (see paragraph [0049]), and thus is evidence that the hydrocortisone taught by Wruble et al inherently meets Applicant’s claim requirement for a P-glycoprotein inhibitor.  With respect to instant claims 21, 22, 24, and 25, the hydrocortisone (which is a synonym for "cortisol") taught by Wruble et al is also a corticosteroid, and satisfies the claim requirements for a corticosteroid.  The claims do not exclude the possibility that the P-glycoprotein inhibitor and the corticosteroid are the same.
26.	Claims 12-14 are rejected under 35 U.S.C. 103(a) as being obvious over Wruble et al (U.S. Patent No. 2,989,437) as evidenced by Sawada et al (U.S. Patent Application Publication 2008/0199522) and as applied against claims 1-3, 8, 9, and 19-26 above, and further in view of Shaari (U.S. Patent No. 7,888,049) and Kristensson et al (U.S. Patent Application Publication 2012/0240930).  Wruble et al do not teach identifying subjects with sinusitis using endoscopy, computed tomography, or symptom evaluation.  Shaari teach that symptom history, nasal endoscopy and CAT (i.e. computerized axial tomography) scans are used to diagnose allergic rhinitis.  See column 2, lines 35-49.  Kristensson et al teach monitoring treatment of allergic rhinitis by observing patient symptoms.  See, e.g., paragraphs [0021], [0126], and [0133].  It would have been obvious to one of ordinary skill in the art at the time Applicant's invention was made to diagnose seasonal allergic rhinitis in the patients treated in Wruble et al using any or all of computed tomography, nasal endoscopy, and symptom evaluation, because diagnosis of a disease is routine in the pharmaceutical arts, because computed tomography, nasal endoscopy, and/or symptom evaluation are shown by Shaari and Kristensson et al to be known methods for diagnosing patients with allergic rhinitis, and because the specific method(s) chosen for diagnosis of a subject would not have been expected materially to affect the efficacy of treatment.
27.	Claims 1-3, 8, 9, and 19-26 are rejected under 35 U.S.C. 102(b) as being anticipated by CN 101380328A as evidenced by Sawada et al (U.S. Patent Application Publication 2008/0199522) and Humphrey (U.S. Patent No. 6,579,898).  The Chinese Patent ‘328 teaches a medicine for treating rhinitis comprising penicillin, hydrocortisone, and dexamethasone sodium phosphate.  The medicine is administered to the nasal cavity of the patient as drops or a spray.  The types of rhinitis to be treated include allergic rhinitis, chronic rhinitis, and atrophic rhinitis.  In the examples, patients having suffered from rhinitis for more than 10 years, 4 years, and 30 years, are treated.  The length of time during which these patients suffered from rhinitis indicates that chronic rhinitis was being treated.    See, e.g., the attached Abstract; page 2 of the translation, third paragraph; page 5 of the translation, third full paragraph; and page 6 of the translation, all three examples.  Sawada et al teach that hydrocortisone is a known P glycoprotein inhibitor (see paragraph [0049]), and thus is evidence that the hydrocortisone taught by the Chinese Patent ‘328 inherently meets Applicant’s claim requirement for a P-glycoprotein inhibitor.  Humphrey teaches that cortisol (i.e. hydrocortisone) and dexamethasone are known P glycoprotein inhibitors (see column 6, lines 23-35, and claims 1 and 11), and thus is evidence that the hydrocortisone and dexamethasone sodium phosphate taught by the Chinese Patent ‘328 inherently meet Applicant’s claim requirement for a P-glycoprotein inhibitor.  With respect to instant claims 21, 22, 24, and 25, one of the hydrocortisone and dexamethasone sodium phosphate taught by the Chinese Patent ‘328 can be deemed to correspond to Applicant’s P-glycoprotein inhibitor, and the other can be deemed to correspond to Applicant’s corticosteroid.
28.	Claims 12-14 are rejected under 35 U.S.C. 103(a) as being obvious over CN 101380328A as evidenced by Sawada et al (U.S. Patent Application Publication 2008/0199522) and Humphrey (U.S. Patent No. 6,579,898) and as applied against claims 1-3, 8, 9, and 19-26 above, and further in view of Shaari (U.S. Patent No. 7,888,049) and Kristensson et al (U.S. Patent Application Publication 2012/0240930).  The Chinese Patent ‘328 does not teach identifying subjects with rhinitis using endoscopy, computed tomography, or symptom evaluation.  Shaari teaches that symptom history, nasal endoscopy and CAT (i.e. computerized axial tomography) scans are used to diagnose allergic rhinitis.  See column 2, lines 35-49.  Kristensson et al teach monitoring treatment of allergic rhinitis by observing patient symptoms.  See, e.g., paragraphs [0021], [0126], and [0133].  It would have been obvious to one of ordinary skill in the art at the time Applicant's invention was made to diagnose seasonal allergic rhinitis in the patients treated in the Chinese Patent ‘328 using any or all of computed tomography, nasal endoscopy, and symptom evaluation, because diagnosis of a disease is routine in the pharmaceutical arts, because computed tomography, nasal endoscopy, and/or symptom evaluation are shown by Shaari and Kristensson et al to be known methods for diagnosing patients with allergic rhinitis, and because the specific method(s) chosen for diagnosis a subject would not have been expected materially to affect the efficacy of treatment.
29.	Claims 1-3, 8, 10, 11, 19, 21, 22, and 25 are rejected under 35 U.S.C. 102(b) as being anticipated by Eaton et al (U.S. Patent No. 7,544,192) as evidenced by Humphrey (U.S. Patent No. 6,579,898).  Eaton et al teach biodegradable implants for treating sinusitis, including acute and chronic sinusitis.  The implants can comprise a steroidal anti-inflammatory agent such as dexamethasone, hydrocortisone (i.e. cortisol), and prednisone.  The implants are administered to the sinus.  See, e.g., the Abstract; column 4, lines 46-65; and column 8, lines 47-55.  Humphrey teaches that cortisol (i.e. hydrocortisone), dexamethasone, and prednisone are known P glycoprotein inhibitors (see column 6, lines 23-36, and claims 1 and 11), and thus is evidence that the hydrocortisone, dexamethasone sodium phosphate, and prednisone taught by Eaton inherently meet Applicant’s claim requirement for a P-glycoprotein inhibitor.  With respect to instant claims 21, 22, and 25, the hydrocortisone (which is a synonym for "cortisol"), dexamethasone sodium phosphate, and prednisone taught by Eaton et al are also corticosteroids, and satisfy the claim requirements for a corticosteroid.  The claims do not exclude the possibility that the P-glycoprotein inhibitor and the corticosteroid are the same.
30.	Claims 1-3, 8, 9, 19-21, 23, and 26 are rejected under 35 U.S.C. 102(e) as being anticipated by Cohen et al (U.S. Patent Application Publication 2015/0017099) as evidenced by Dormeyer (U.S. Patent Application Publication 2011/0118199).  Cohen et al teach that quinine can be used to treat chronic rhinosinusitis.  The quinine can be administered in the form of topical, parenteral, or oral compositions, can be administered in the form of, e.g., a nasal spray or a bronchial spray or inhaler, and can be packaged in conventional spray administration containers.  The quinine can be co-administered with an antibiotic such as erythromycin or doxycycline.  See paragraphs [0003], [0021], [0022], [0024], [0086], [0089], [0090], [0097] - [0103], [0109], [0133], [0138], [0142], and [0223].  Because Cohen et al treat subjects with chronic rhinosinusitis, inherently Cohen et al identify or diagnose such patients as having chronic rhinosinusitis prior to treatment.  Dormeyer teaches that quinine is a P-glycoprotein inhibitor (see, e.g., paragraph [0083] and claim 21), and is thus evidence that the quinine taught by Cohen et al inherently meets Applicant’s claim requirement for a P-glycoprotein inhibitor.
	The disclosure of Cohen et al relied upon in the above rejection is disclosed, under the test of 35 U.S.C. 112, first paragraph, in provisional application 61/697,652, to which the instant application claims priority under 35 U.S.C. 119(e).  See paragraphs [0003], [0021], [0022], [0024], [0086], [0089], [0090], [0097] - [0102], [0108], [0131], [0136], [0140], and [0201] of the provisional application.  Accordingly, the disclosure of Cohen et al relied upon in the above rejection is available as prior art under 35 U.S.C. 102(e) against the instant claims. 
31.	Claims 12-14 are rejected under 35 U.S.C. 103(a) as being obvious over Cohen et al (U.S. Patent Application Publication 2015/0017099) as evidenced by Dormeyer (U.S. Patent Application Publication 2011/0118199) as applied against claims 1-3, 8, 9, 19-21, 23, and 26 above, and further in view of Kountakis et al (U.S. Patent Application Publication 2007/0178526).  Cohen et al do not teach identifying subjects with chronic rhinosinusitis using endoscopy, computed tomography, or symptom evaluation.  Kountakis et al teach that symptom history, nasal endoscopy and computer tomography are used to diagnose chronic rhinosinusitis.  See paragraph [0144].  It would have been obvious to one of ordinary skill in the art at the time Applicant's invention was made to diagnose chronic rhinosinusitis in the patients treated in Cohen et al using any or all of computed tomography, nasal endoscopy, and symptom evaluation, because diagnosis of a disease is routine in the pharmaceutical arts, because computed tomography, nasal endoscopy, and/or symptom evaluation are shown by Kountakis et al to be known methods for diagnosing patients with chronic rhinosinusitis, and because the specific method(s) chosen for diagnosis of a subject would not have been expected materially to affect the efficacy of treatment.
32.	Claims 21, 22, 24, and 25 are rejected under 35 U.S.C. 103(a) as being obvious over Cohen et al (U.S. Patent Application Publication 2015/0017099) as evidenced by Dormeyer (U.S. Patent Application Publication 2011/0118199) as applied against claims 1-3, 8, 9, 19-21, 23, and 26 above, and further in view of Pilon (U.S. Patent Application Publication 2011/0240012) and Theeuwes et al (U.S. Patent Application Publication 2010/0016267).  Cohen et al do not teach co-administering a corticosteroid with the quinine in order to treat chronic rhinosinusitis.  Pilon et al teach that it is known to treat chronic rhinosinusitis with nasal corticosteroids.  See paragraph [0010].  Theeuwes et al teach that it is known to treat chronic rhinosinusitis with budesonide.  See paragraph [0006].  It would have been obvious to one of ordinary skill in the art at the time Applicant's invention was made to treat patients with chronic rhinosinusitis using a combination of the quinine taught by Cohen et al and the corticosteroids, including budesonide, taught by Pilon et al and Theeuwes et al, because it is prima facie obvious to use a combination of known treatments, each of which has previously been used individually to treat the same condition.  See MPEP 2144.06(I).
33.	The examiner maintains his position for the reasons set forth during prosecution of the parent applications.
34.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M (EST).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
July 22, 2022